 

EXHIBIT 10.2




SHARE EXCHANGE AGREEMENT

BY AND BETWEEN

NO BORDERS, INC.,

AND

LANNISTER HOLDINGS, INC.




THIS SHARE EXCHANGE AGREEMENT (this “Share Exchange Agreement”), effective as of
this 14th day of March, 2018 (the "Effective Date"), is entered into by and
between No Borders, Inc., a publicly traded corporation formed under the laws of
the State of Nevada (the “Corporation”) and Lannister Holdings, Inc., a
privately held corporation formed under the laws of the State of Arizona
(“Lannister”), and the shareholders of Lannister, represented by the
Shareholders of Lannister Holdings, Inc. (the “Lannister Shareholders”) as
described in Exhibit A and as signatories hereto.




WHEREAS Lannister is a financial services platform that will revolutionize the
way business is transacted and secured in the real estate financial markets
which can be utilized by existing financial entities to originate their loans
and provide a more secure, transparent loan system for the public. It will
become a platform for connecting experienced real estate investors with
competitive loan structures while connecting existing real estate lenders and
investors with tools and technologies to transact lending via blockchain smart
contracts. (the “Financial Services Platform”);




WHEREAS the Corporation is a boutique sports marketing agency offering
customized consulting packages tailored to fit any brand, team or athlete in the
industry. The Corporation specializes in sales, marketing, consulting,
athlete/team representation, loyalty program management and social media
strategy. (the “Business”);




WHEREAS management of the Corporation desires to enhance and supplement the
Corporation’s Business to include and incorporate the business operations of
Lannister regarding the Financial Services Platform and, thus, desires to
acquire the total issued and outstanding shares of Lannister thus making
Lannister its wholly-owned subsidiary;




WHEREAS the Lannister Shareholders are at the date of this Share Exchange
Agreement the shareholders of Lannister and are the registered and beneficial
owners of all of the issued and outstanding shares of common stock of Lannister,
which at the date of this Share Exchange Agreement constitutes 1,000,000 shares
(the “Lannister Shares”);




WHEREAS the Corporation desires to acquire one hundred percent (100%) of the
total issued and outstanding Lannister Shares in exchange for issuance of
20,000,000 shares of its common stock at a cost basis of $0.015 per share (the
“Cost Basis”), representing as of the date of this Share Exchange Agreement
approximately 9.5% of the total issued and outstanding shares of common stock of
the Corporation;








--------------------------------------------------------------------------------

WHEREAS the Corporation desires to acquire Lannister in exchange for all of the
issued and outstanding shares of Lannister as of the date of Closing, resulting
in Lannister becoming a wholly-owned subsidiary of the Corporation in a tax-free
exchange;




WHEREAS the parties to this Agreement have agreed to the share exchange subject
to the terms and conditions set forth below.




NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of the
mutual premises and the mutual covenants and agreements contained herein, the
parties covenant and agree each with the other as follows:




ARTICLE I

EXCHANGE OF STOCK




Section 1.01.

Exchange.  Upon the terms and subject to the conditions of this Share Exchange
Agreement, the Lannister Shareholders agree to exchange the Lannister Shares
held of record respectively for the issuance of 20,000,000 shares of common
stock of the Corporation, and the Corporation agrees to issue to the Lannister
Shareholders an aggregate number of shares of its common stock in exchange for
all of the total issued and outstanding shares held of record by the Lannister
Shareholders. The parties intend that the share exchange shall qualify as a
tax-free reorganization under Section 368 of the Internal Revenue Code.




Section 1.02.

Delivery of Stock.

(a) Upon the Closing (as defined below), the Lannister Shareholders shall
transfer the rights to their shares of Lannister (in the amounts listed on
Exhibit A) to the Corporation representing the total issued and outstanding
Lannister Shares duly endorsed.




(b) Upon the Closing, the Corporation shall deliver to the Lannister
Shareholders stock certificates representing the Corporation's shares of common
stock in the name of the Lannister Shareholders in the denomination of 20 shares
of the Corporation’s common stock for every 1 Lannister Share.    




(c) The execution of this Share Exchange Agreement shall take place on March 12,
2018, or by counterpart signatures to be sent by facsimile transmission. Closing
and issuance of the Corporation's shares of common stock shall occur as soon as
possible after the conditions precedent in Article IV herein are met, which
Closing shall not occur later than March 15, 2018 (the “Closing”) unless
extended by mutual agreement of the parties.




ARTICLE II

REPRESENTATIONS AND WARRANTIES OF LANNISTER   

AND THE LANNISTER SHAREHOLDERS




Section 2.01.

Organization, Standing and Authority; Foreign Qualification.  


(a)

 Lannister is a corporation duly organized, validly existing and in good
standing under the laws of the State of Arizona with all requisite power and
authority to enter into, and








Share Exchange Agreement by and between No Borders, Inc., and Lannister
Holdings, Inc.

2/16




--------------------------------------------------------------------------------

perform the obligations under this Share Exchange Agreement. Lannister has all
requisite power and authority to own, lease and operate its assets, properties
and business and to carry on its business as now being and as heretofore
conducted.




(b)

Lannister is duly qualified or otherwise authorized as a corporation to transact
business and is in good standing in each jurisdiction as necessary to conduct
business as required by law. Lannister does not file any franchise, income or
other tax returns in any other jurisdiction other than the state of Arizona, if
applicable, based upon the ownership or use of property therein or the
derivation of income there from.  




Section 2.02.

Capitalization.   The authorized capital of Lannister consists of 1,000,000
shares of common stock and 0 shares of preferred stock. As of March 12, 2018, a
total of 1,000,000 shares of common stock are issued and outstanding. Lannister
shares of common stock are the only class of capital stock that is outstanding.
All of the then outstanding shares of common stock of Lannister are duly
authorized, validly issued, fully paid and non-assessable and free of preemptive
rights.




Section 2.03.

Certificate of Incorporation and By-Laws.  Lannister has delivered to the
Corporation true, correct and complete copies of its Articles of Incorporation
or other documentation evidencing a corporation and By-laws. The minute books of
Lannister accurately reflect all actions taken at all meetings and consents in
lieu of meetings of its stockholders, and all actions taken at all meetings and
consents in lieu of meetings of each of their boards of directors and all
committees.




Section 2.04.

Consents and Approvals.  The execution, delivery and performance by Lannister of
this Share Exchange Agreement and the consummation by Lannister of the
transactions contemplated hereby do not require Lannister to obtain any consent,
approval or action of, or make any filing with or give any notice to, any person
or entity.




Section 2.05.

Execution and Delivery.  This Share Exchange Agreement has been duly executed
and delivered by all the Lannister Shareholders and constitutes the valid and
binding agreement of the respective Lannister Shareholders enforceable against
the Lannister Shareholders in accordance with its terms.  

  

Section 2.06.

No Conflict.  The execution, delivery and performance of this Share Exchange
 Agreement and the consummation of the transactions contemplated hereby and
thereby in accordance with the terms and conditions hereof and therefor will
not: (a) violate any provision of the Articles of Incorporation, By-laws or
other organizational document of Lannister; (b) violate, conflict with or result
in the breach of any of the terms of, result in any modification of the effect
of, otherwise give any other contracting party the right to terminate, or
constitute (or with notice or lapse of time or both constitute) a default under,
any contract to which Lannister Shareholders or Lannister are a party to or by
or to which its assets or properties may be bound or subject; (c) violate any
order, judgment, injunction, award or decree of any court, arbitrator or
governmental or regulatory body against, or binding upon, or any agreement with,
or condition imposed by, any governmental or regulatory body, foreign or
domestic, binding upon Lannister or upon the securities, assets or business of
Lannister; or (d) violate any statute, law or regulation








Share Exchange Agreement by and between No Borders, Inc., and Lannister
Holdings, Inc.

3/16




--------------------------------------------------------------------------------

of any jurisdiction as such statute, law or regulation relates to Lannister
Shareholders or Lannister or to the shares, securities, properties or business
of Lannister; or (e) result in the breach of any of the terms or conditions of,
constitute a default under, or otherwise cause an impairment of any permit.




Section 2.07.

Brokerage.  No broker or finder has acted, directly or indirectly, for Lannister
nor has Lannister incurred any obligation to pay any brokerage, finder’s fee or
other commission in connection with the transactions contemplated by this Share
Exchange Agreement.




Section 2.08.

Title to Stock.  The Lannister Shareholders have valid title to the Lannister
Shares free and clear of all liens or encumbrances including, without
limitation, any community property claim.  Upon delivery of the Lannister Shares
to be made on the Closing, the Corporation shall acquire good and marketable
title thereto, free and clear of any lien, including, without limitation, any
community property claim.




Section 2.09.

Options or Other Rights.   (a) There are no other outstanding rights,
subscriptions, warrants, calls, preemptive rights, options, contracts or other
agreements of any kind to purchase or otherwise to receive from the Lannister
Shareholders or from Lannister of any of the outstanding, authorized or treasury
shares of the Lannister Shares; and (b)  there is no outstanding security of any
kind convertible into any security of Lannister and there is no outstanding
contract or other agreement to purchase, redeem or otherwise acquire any of the
Lannister Shares.




Section 2.10.

Material Information. This Share Exchange Agreement and all other information
provided in writing by the Lannister Shareholders or Lannister or
representatives thereof to the Corporation, taken as a whole, do not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make any statement contained herein or therein misleading.  There are no
facts or conditions, which have not been disclosed to the Corporation in writing
which, individually or in the aggregate, could have a material adverse effect on
the Corporation or a material adverse effect on the ability of the Lannister
Shareholders to perform any of its obligations pursuant to this Share Exchange
Agreement.




Section 2.11.  No Bankruptcy. Neither Lannister nor its assets are the subject
of any proceeding involving either a voluntary or an involuntary bankruptcy,
insolvency or receivership.




Section 2.12.

Undisclosed Liabilities.  Lannister is not subject to and has not incurred, any
direct or indirect indebtedness, liability, claim, loss, damage, deficiency,
obligation or responsibility, fixed or unfixed, choate or inchoate, liquidated
or un liquidated, secured or unsecured, accrued, absolute, contingent or
otherwise, of a kind required by generally accepted accounting principles to be
reflected or reserved against on a financial statement (“Liabilities”), which
individually or in the aggregate exceeds $10,000.




Section 2.13.  Compliance with Laws.  Lannister is not in violation of any
applicable order, judgment, injunction, award or decree nor is it in violation
of any Federal, provincial, state, local or foreign law, ordinance or regulation
or any other requirement of any governmental or regulatory body, court or
arbitrator, other than those violations which, in the aggregate, would








Share Exchange Agreement by and between No Borders, Inc., and Lannister
Holdings, Inc.

4/16




--------------------------------------------------------------------------------

not have a material adverse effect on Lannister, and neither Lannister nor the
Lannister Shareholders have received written notice that any violation is being
alleged.




Section 2.14.  Contracts and Commitments.  All agreements which materially
affect Lannister to which Lannister is a party or by which Lannister or any of
its property is bound which exist as of the date of execution of this Share
Exchange Agreement have been reviewed by the parties and Lannister is not in
default with respect to any material term or condition of any such contract, nor
has any event occurred which through the passage of time or the giving of
notice, or both, would constitute a default hereunder.




Section 2.15. Actions and Proceedings.  There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, governmental or
regulatory body or arbitration tribunal against or involving Lannister or
against or involving any of the Lannister Shares. There are no actions, suits or
claims or legal, regulatory, administrative or arbitration proceedings pending
or, to the knowledge of the Lannister Shareholders, threatened against or
involving Lannister.




Section 2.16.

Liens.  Lannister has marketable title to all of its assets and properties free
and clear of any lien.




Section 2.17.  Corporate Records. All of the minute books and corporate and
financial records of Lannister are, or prior to the Closing will be made
available for review.  In the event of the absence of a complete minute book,
representation and warranty by the board of directors shall take precedence over
the minute book and shall be incorporated into the minutes book.




Section 2.18

Acknowledgement of the status of the Corporation.  Lannister and the Lannister
Shareholders acknowledge that Corporation is a viable company with ongoing
business operations and has prepared but unaudited financials.







ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE CORPORATION




The Corporation represents and warrants to Lannister and the Lannister
Shareholders as follows:




Section 3.01.

Organization, Standing and Authority of the Corporation.  The Corporation is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has all requisite corporate power and authority to
own or lease its assets as now owned or leased by it and to otherwise conduct
its business. All corporate proceedings required by law or by the provisions of
this Agreement to be taken by the Corporation on or before the Closing in
connection with the execution and delivery of this Share Exchange Agreement and
the consummation of the transactions contemplated by this Share Exchange
Agreement have been or will be duly and validly taken.




Section 3.02.

Capitalization.  The authorized capital of the Corporation consists of
1,888,000,000 shares of common stock, par value $0.001, of which a total of
209,685,734 shares are issued and outstanding, and 10,000,000 shares of Series A
Preferred Stock, par value $0.001,








Share Exchange Agreement by and between No Borders, Inc., and Lannister
Holdings, Inc.

5/16




--------------------------------------------------------------------------------

of which 10,000,000 shares are issued and outstanding. The Corporation's shares
of common stock and Series A Preferred Stock are the only classes of the
Corporation's capital stock that are outstanding. All of the outstanding shares
of the Corporation’s stock are and will be duly authorized, validly issued,
fully paid and non-assessable and free of preemptive rights. There are no
outstanding options or warrants of the Corporation. This Share Exchange
Agreement shall also be deemed delivered to any future shareholders of the
Corporation pertaining to the Offering and will constitute the valid and binding
agreement of the respective future shareholders of the Corporation enforceable
against such future shareholders in accordance with its terms.




Section 3.02.

Execution and Delivery.  This Share Exchange Agreement has been duly authorized,
executed and delivered by the Corporation and constitutes the valid and binding
agreement of the Corporation enforceable against the Corporation in accordance
with its terms.




Section 3.03.

Certificate of Incorporation and By-Laws.  The Corporation has delivered to
Lannister true, correct and complete copies of its Articles of Incorporation or
other documentation evidencing a corporation and By-laws. The minute books of
the Corporation accurately reflect all actions taken at all meetings and
consents in lieu of meetings of its stockholders, and all actions taken at all
meetings and consents in lieu of meetings of each of their boards of directors
and all committees.




Section 3.04.

Consents and Approvals.  The execution, delivery and performance by the
Corporation of this Share Exchange Agreement and the consummation by the
Corporation of the transactions contemplated hereby do not require the
Corporation to obtain any consent, approval or action of, or make any filing
with or give any notice to, any person or entity.




Section 3.05.

Execution and Delivery.  This Share Exchange Agreement has been duly executed
and delivered by the agent representing the Corporation Shareholders and
constitutes the valid and binding agreement of the respective Corporation
Shareholders enforceable against the Corporation Shareholders in accordance with
its terms.  




Section 3.06.

No Conflict.  The execution, delivery and performance of this Share Exchange
 Agreement and the consummation of the transactions contemplated hereby and
thereby in accordance with the terms and conditions hereof and therefor will
not: (a) violate any provision of the Articles of Incorporation, By-laws or
other organizational document of the Corporation; (b) violate, conflict with or
result in the breach of any of the terms of, result in any modification of the
effect of, otherwise give any other contracting party the right to terminate, or
constitute (or with notice or lapse of time or both constitute) a default under,
any contract to which the Corporation is a party to or by or to which its assets
or properties may be bound or subject; (c) violate any order, judgment,
injunction, award or decree of any court, arbitrator or governmental or
regulatory body against, or binding upon, or any agreement with, or condition
imposed by, any governmental or regulatory body, foreign or domestic, binding
upon the Corporation or upon the securities, assets or business of the
Corporation; or (d) violate any statute, law or regulation of any jurisdiction
as such statute, law or regulation relates to the Corporation or to the shares,
securities, properties or business of the Corporation; or (e) result in the
breach of any of the terms or conditions of, constitute a default under, or
otherwise cause an impairment of any permit.








Share Exchange Agreement by and between No Borders, Inc., and Lannister
Holdings, Inc.

6/16




--------------------------------------------------------------------------------




Section 3.07.

Brokerage.  No broker or finder has acted, directly or indirectly, for the
Corporation, nor has the Corporation incurred any obligation to pay any
brokerage, finder’s fee or other commission in connection with the transactions
contemplated by this Share Exchange Agreement.




Section 3.08. Status of the Corporation's Shares. Upon consummation of the
transactions contemplated by this Agreement, the shares of common stock to be
issued to the Lannister Shareholders, when issued and delivered, shall be free
of any and all liens, claims or encumbrances.




Section 3.09.

Options or Other Rights.  There are no outstanding rights, subscriptions,
warrants, calls, preemptive rights, options, contracts or other agreements of
any kind to purchase or otherwise to receive from the Corporation any of the
outstanding, authorized or treasury shares of the Corporation; and (b) there is
no outstanding security of any kind convertible into any security of the
Corporation and there is no outstanding contract or other agreement to purchase,
redeem or otherwise acquire any of the Corporation Shares.




Section 3.10.

Material Information. This Share Exchange Agreement and all other information
provided in writing by the Corporation or representatives thereof to Lannister
or Lannister Shareholders, taken as a whole, do not contain any untrue statement
of a material fact or omit to state a material fact necessary to make any
statement contained herein or therein misleading.  There are no facts or
conditions, which have not been disclosed to Lannister or Lannister Shareholders
in writing which, individually or in the aggregate, could have a material
adverse effect on Lannister or a material adverse effect on the ability of the
Corporation to perform any of its obligations pursuant to this Share Exchange
Agreement.




Section 3.11.  No Bankruptcy. Neither the Corporation nor its assets are the
subject of any proceeding involving either a voluntary or an involuntary
bankruptcy, insolvency or receivership.




Section 3.12.

Undisclosed Liabilities.  The Corporation is not subject to and has not
incurred, any direct or indirect indebtedness, liability, claim, loss, damage,
deficiency, obligation or responsibility, fixed or unfixed, choate or inchoate,
liquidated or un liquidated, secured or unsecured, accrued, absolute, contingent
or otherwise, of a kind required by generally accepted accounting principles to
be reflected or reserved against on a financial statement (“Liabilities”), which
individually or in the aggregate exceeds $10,000.




Section 3.13.  Contracts and Commitments.  All agreements which materially
affect the Corporation to which the Corporation is a party or by which the
Corporation or any of its property is bound which exist as of the date of
execution of this Agreement have been reviewed by the parties and the
Corporation is not in default with respect to any material term or condition of
any such contract, nor has any event occurred which through the passage of time
or the giving of notice, or both, would constitute a default hereunder.











Share Exchange Agreement by and between No Borders, Inc., and Lannister
Holdings, Inc.

7/16




--------------------------------------------------------------------------------

Section 3.14. Actions and Proceedings.  There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, governmental or
regulatory body or arbitration tribunal against or involving the Corporation or
against or involving any of the Corporation Shares. There are no actions, suits
or claims or legal, regulatory, administrative or arbitration proceedings
pending or, to the knowledge of the Corporation, threatened against or involving
the Corporation.




Section 3.15.  Compliance with Laws.  To its knowledge, the Corporation is not
in violation of any applicable order, judgment, injunction, award or decree nor
is it in violation of any Federal, state, local or foreign law, ordinance or
regulation or any other requirement of any governmental or regulatory body,
court or arbitrator, other than those violations which, in the aggregate, would
not have a material adverse effect on the Corporation and the Corporation has
not received written notice that any violation is being alleged.




Section 3.16.

Liens.  The Corporation has marketable title to all of its assets and properties
free and clear of any lien.




Section 3.17.  Corporate Records. All of the minute books and corporate and
financial records of the Corporation are, or prior to the Closing will be made
available for review.  In the event of the absence of a complete minute book,
representation and warranty by the board of directors shall take precedence over
the minute book and shall be incorporated to the minute book.




Section 3.18

The Corporate Shares have not been Registered and are Restricted.  The Shares of
the Corporation have not been registered under the Securities Act, or registered
or qualified under any applicable state or non-U.S. securities laws. The
Corporation Shares have not been approved by the United States Securities and
Exchange Commission, any state securities authority or any other United States
or non- U.S. regulatory authority, nor have any of the foregoing authorities
passed upon or endorsed the merits of the Corporate Shares or the accuracy or
adequacy of this Share Exchange Agreement   Any representation to the contrary
is unlawful.




The Corporation Shares are subject to restrictions on purchase, transferability
and resale and may not be purchased, transferred or resold except as permitted
under the Company’s articles of organization and the Company’s operating
agreement and as permitted under the Securities Act and any applicable state or
non-U.S. securities laws, pursuant to registration there under or exemption
therefrom. Lannister Shareholders should be aware that they may be required to
bear the financial risk of the Corporation for an indefinite period of time.







ARTICLE IV

COVENANTS AND

CONDITION PRECEDENT AGREEMENTS




The Lannister Shareholders, Lannister and the Corporation covenant and agree as
follows:




Section 4.01.

Conduct of Business in the Ordinary Course.  From the date hereof through the
Closing, the Lannister Shareholders shall cause Lannister to conduct its
business substantially in the manner in which it is currently conducted. From
the date hereof through the Closing, the








Share Exchange Agreement by and between No Borders, Inc., and Lannister
Holdings, Inc.

8/16




--------------------------------------------------------------------------------

Corporation shall conduct its business substantially in the manner in which it
is currently conducted.




Section 4.02.

Absence of conflicting agreements, no improper disclosure of materials.
Lannister and the Corporation, agree to revise any conflicting agreements or
corporate documents as may be required to complete this Share Exchange
Agreement.  Any such revised agreements or documents, shall be made available
for review and approval by the opposite party before acceptance. Neither
Lannister, the Corporation, or Joseph Snyder shall cause the improper disclosure
of materials.




Section 4.03.

Board and Shareholder Approval. Prior to the Closing, Lannister shall obtain
from its Board of Directors and the Lannister Shareholders representing a
totality of the issued and outstanding shares of common stock approval of this
Share Exchange Agreement and the transactions contemplated hereby.




Prior to the Closing, the Corporation shall obtain from its Board of Directors,
approval of this Share Exchange Agreement and the transactions contemplated
hereby, including the issuance of the shares of common stock by the Corporation
to the Lannister Shareholders in exchange for all of the total issued and
outstanding Lannister Shares.




Section 4.04.

Due Diligence. Prior to closing, the Corporation shall complete a due diligence
review of those items that the Corporation, its counsel or its other
professionals at its sole discretion, may require to approve the transaction.  




These items may include:




As to the Corporate Documents: Organization and Good Standing, Lannister’s
Articles of Incorporation, and all amendments thereto, Lannister Bylaws, and all
amendments thereto, Lannister’s minute book, including all minutes and
resolutions of shareholders and directors, executive committees, and other
governing groups, Lannister organizational chart, Lannister’s list of
shareholders and number of shares held by each, copies of agreements relating to
options, voting trusts, warrants, puts, calls, subscriptions, and convertible
securities, a Certificate of Good Standing from the Secretary of State of the
state where the Lannister is incorporated, copies of active status reports in
the state of incorporation for the last three years, a list of all states where
Lannister is authorized to do business and annual reports since inception, a
list of all states, provinces, or countries where the Lannister owns or leases
property, maintains employees, or conducts business, a list of all of
Lannister’s assumed names and copies of registrations thereof.




As to Financial Information: Unaudited financial statements for two years or
since inception, with comparable statements to the prior year, auditor's letters
and replies if any, Lannister’s credit report, if available, any projections,
capital budgets and strategic plans, analyst reports, if available, a schedule
of all indebtedness and contingent liabilities, a schedule of accounts
receivable, a schedule of accounts payable, a description of depreciation and
amortization methods and changes in accounting methods over the past five years,
any analysis of fixed and variable expenses, any analysis of gross margins,
Lannister’s general ledger, and a description of Lannister internal control
procedures,








Share Exchange Agreement by and between No Borders, Inc., and Lannister
Holdings, Inc.

9/16




--------------------------------------------------------------------------------




As to Intellectual Property: A schedule of domestic and foreign patents and
patent applications, a schedule of trademark and trade names, a schedule of
copyrights, a description of important technical know-how, a description of
methods used to protect trade secrets and know-how, any "work for hire"
agreements, a schedule and copies of all consulting agreements, agreements
regarding inventions, and licenses or assignments of intellectual property to or
from the Lannister any patent clearance documents, a schedule and summary of any
claims or threatened claims by or against the Lannister regarding intellectual
property,




As to Licenses and Permits: Copies of any governmental licenses, permits or
consents, any correspondence or documents relating to any proceedings of any
regulatory agency.




As to Taxes: Federal, state, local, and foreign income tax returns since
inception, states sales tax returns since inception, any audit and revenue
agency reports, any tax settlement documents since inception, employment tax
filings since inception, excise tax filings for since inception, and any tax
liens.




As to any Material Contracts: A schedule of all subsidiary, partnership, or
joint venture relationships and obligations, with copies of all related
agreements, copies of all contracts between Lannister and any officers,
directors, 5-percent shareholders or affiliates, all loan agreements, bank
financing arrangements, line of credit, or promissory notes to which Lannister
is a party, all security agreements, mortgages, indentures, collateral pledges,
and similar agreements, all guaranties to which Lannister is a party, any
installment sale agreements, any distribution agreements, sales representative
agreements, marketing agreements, and supply agreements, any letters of intent,
contracts, and closing transcripts from any mergers, acquisitions, or
divestitures within last five years, any options and stock purchase agreements
involving interests in other companies, Lannister standard quote, purchase
order, invoice and warranty forms, all nondisclosure or noncompetition
agreements to which Lannister is a party, all other material contracts.




As to Product or Service Lines: A list of all existing products or services and
products or services under development, copies of all correspondence and reports
related to any regulatory approvals or disapprovals of any Lannister products or
services, a summary of all complaints or warranty claims, a summary of results
of all tests, evaluations, studies, surveys, and other data regarding existing
products or services and products or services under development,




As to Customer Information: A schedule of Lannister’s largest customers, if any,
in terms of sales thereto and a description of sales thereto, any supply or
service agreements, a description or copy of Lannister’s credit policy, all
surveys and market research reports relevant to Lannister or its services,
Lannister’s current advertising programs, marketing plans and budgets, and
printed marketing materials, a description of Lannister’s major competitors.




As to Litigation: A schedule of all pending litigation, a description of any
threatened litigation, copies of insurance policies possibly providing coverage
as to pending or threatened litigation, documents relating to any injunctions,
consent decrees, or settlements to which Lannister is a party, a list of
unsatisfied judgments.








Share Exchange Agreement by and between No Borders, Inc., and Lannister
Holdings, Inc.

10/16




--------------------------------------------------------------------------------




As to Insurance Coverage: A schedule and copies of Lannister general liability,
personal and real property, product liability, errors and omissions, key-man,
directors and officers, worker's compensation, and other insurance, a schedule
of Lannister insurance claims history since inception.




As to Professionals: A schedule of all law firms, accounting firms, consulting
firms, and similar professionals engaged by Lannister since inception.




As to Articles and Publicity: Copies of all articles and press releases relating
to Lannister since inception.




ARTICLE V

MISCELLANEOUS




5.01.

Representations and Warranties of the Parties.  Each Party hereby represents and
warrants to the other Party as follows:




(a)

Authority.  Each Party has full power and authority to enter into this Agreement
and any agreement referred to or contemplated by this Agreement.




(b)

No Conflicts.  Neither the execution and delivery of this Agreement nor any of
the other agreements contemplated hereby, or the consummation of the
transactions hereby contemplated, conflict with, or result in the breach of, or
accelerate the performance required by any agreement to which it is a party, or
result in the creation of an encumbrance under the provisions of any other
indenture, agreement or other instrument to which the Party is a party or by
which it is bound, or to which it is may be subject.




(c)

Mutual Performance.  Each Party will diligently and in good faith perform the
duties and obligations set forth in this Agreement.




(d)

Tax and Other Implications. Each Party will consult with and rely only on the
advice of their tax advisors, attorneys and accountants on tax and legal matters
relating to this Share Exchange Agreement.




5.02.

Termination of Agreement. Except as otherwise provided herein, this Share
Exchange Agreement may be terminated by Lannister or the Corporation with or
without cause, with a minimum of thirty (30) days written notice.




5.03.

Confidentiality.  No information furnished by either Party to the other Party
and such Party’s employees, representatives and agents, under this Agreement
with respect to the Stock Exchange Agreement shall be published by the Party
receiving such information without the prior written consent of the Party
furnishing the information.  Except as provided herein, the Parties agree that
the terms and conditions of this Agreement are confidential and are not to be
disclosed with any third party without the prior written consent of the other
Party, except as may








Share Exchange Agreement by and between No Borders, Inc., and Lannister
Holdings, Inc.

11/16




--------------------------------------------------------------------------------

be required by law.  No Party shall issue or caused to be issued any press
release or make any public announcements with respect to this Agreement or the
transactions contemplated by it without the prior written consent of the other
Party.




5.04.

Execution of Further Documents. The Parties hereto agree to perform any and all
acts and to execute and deliver any and all documents that may be reasonably
necessary and convenient to carry out the provisions of this Agreement.  The
Parties shall do and perform all such acts and things, and execute all such
deeds, documents and writings, and give all such assurances, as may be necessary
to give effect to this Agreement and carry out the purpose and intent hereof,
including, without limitation, and all transactions contemplated herein.




5.05.

Indemnification.  




(a)

Each Party (the “Indemnifying Party”) agrees to indemnify the other Party (the
“Indemnified Party”) against, and agrees to hold the Indemnified Party harmless
from, any and all liabilities, losses, claims, damages, judgments, costs and
expenses, including, without limitation, reasonable attorney fees, expenses and
costs of investigation and litigation through all appellate proceedings (the
“Losses”) that are (a) incurred or suffered by the Indemnified Party relating to
or arising out of or in connection with any breach of any inaccuracy in any
representation or warranty made by the Indemnifying Party in this Agreement or
any document delivered by it at the Closing or (b) arising out of or in
connection with any action, suit, inquiry, or proceeding against or involving
the Indemnified Party as a result of any agreement or any of the transactions
contemplated hereby, or based upon any allegation or claim the Indemnified Party
is in any way responsible or liable for any action (or lack thereof) of the
Indemnifying party.  No person shall be entitled to indemnification hereunder to
the extent that the act or omission of such person for which indemnification is
claimed arises out of such person’s fraud, bad faith, or willful misconduct.
 This Section 5.05 and its obligations shall survive the Closing.




(b)

Notice of Claim.  As soon as is reasonably practicable after becoming aware of a
claim for indemnification under this Agreement, the Indemnifying Party shall
promptly give notice to the Indemnifying Party of such claim and the amount the
Indemnified Party will be entitled to receive under the provisions of this
Section 5.05, provided that the failure of the Indemnified Party to give such
notice shall not relieve the Indemnifying Party of its obligations hereunder,
except to the extent (if any) that the Indemnifying Party shall not have been
prejudiced by such failure to give notice.  Upon receipt of the written notice,
the Indemnifying Party shall defend the Indemnified Party at the Indemnifying
Party’s sole expense by legal counsel reasonably satisfactory to the
Indemnifying Party.




(c)

Failure to Defend.  In the event the Indemnifying Party does not elect to assume
defense of any claim, suit, action, or proceeding, then any failure of the
Indemnified Party to defend or participate in the defense of such claim, suit,
action, or proceeding, or to cause be done, shall not relieve the Indemnifying
Party of its obligations under this Section 5.05.











Share Exchange Agreement by and between No Borders, Inc., and Lannister
Holdings, Inc.

12/16




--------------------------------------------------------------------------------



5.06.

Default and Remedies.  




(a)

Failure of either Party to perform any of that Party's obligations under this
Agreement shall constitute a default.  Should any default by either Party
continue for ten (10) days, the other Party may, at such Party's option, give
the defaulting Party written notice of the default or defaults claimed.  If all
such defaults are not cured within twenty (20) days after the service of the
written notice, then, without further notice of any kind, the Party so giving
notice may terminate this Agreement and invoke any and all remedies which such
Party may have at law, equity or otherwise by statute.




(b)

The rights and remedies of any of the Parties hereto shall not be mutually
exclusive, and the exercise of one or more of the provisions of this Agreement
shall not preclude the exercise of any other provisions unless specifically so
limited herein.  Each of the Parties confirms that damages at law may not be an
adequate remedy for a breach or threatened breach of any provisions hereof and
that the breach of any portion of this Agreement will cause irreparable harm and
significant injury to the non-breaching Party which may be difficult to
ascertain.  The respective rights and obligations hereunder shall be enforceable
by specific performance, injunction or other equitable remedy, but nothing
herein contained is intended to nor shall it limit or affect any rights at law
or by statute or otherwise of any Party aggrieved as against the other Party for
a breach or threatened breach of any provision hereof.




5.07.

Dispute Resolution.  Any claim, dispute, or controversy of whatever nature
arising out of or relating to this Agreement, including, without limitation, any
action or claim based on tort, contract, or statute (including any claims of
breach), or concerning the interpretation, effect, termination, validity,
performance and/or breach of this Agreement (the “Dispute Claim”), shall be
resolved by arbitration (the “Arbitration”) before three arbitrators (the
“Arbitrators”) selected from and administered by JAMS or its successor (the
“Administrator”) in accordance with JAMS International Arbitration Rules
regarding commercial or business disputes.  The arbitration shall be held in
Nevada.  The Arbitrators shall, within fifteen (15) days after the conclusion of
the Arbitration hearing, issue a written award and statement of decision
describing the essential findings and conclusions on which the award is based,
including the calculation of any damages awarded.  The Arbitrators shall be
authorized to award compensatory damages, but shall NOT be authorized (i) to
award non-economic damages, such as for emotional distress, pain and suffering
or loss of consortium, (ii) to award consequential, incidental, exemplary,
indirect, special or punitive damages, including any loss of revenue, income or
profits, diminution of value or loss of business reputation or opportunity,
except to the extent any such damages are required to be paid pursuant to a
third party claim determined by final judgment by a court of competent
jurisdiction, or (iii) to reform, modify or materially change this Agreement.
 The Arbitrators also shall be authorized to grant any temporary, preliminary or
permanent equitable remedy or relief he or she deems just and equitable and
within the scope of this Agreement, including, without limitation, an injunction
or order for specific performance.  Each party shall pay an equal share of the
fees and costs of the Administrator and the Arbitrators; provided, however, the
Arbitrators shall be authorized to determine whether a Party is the prevailing
party, and if so, to award to that prevailing party reimbursement for its
reasonable attorney fees, costs and disbursements (including, for example,
expert witness fees and expenses, photocopy charges, travel expenses,








Share Exchange Agreement by and between No Borders, Inc., and Lannister
Holdings, Inc.

13/16




--------------------------------------------------------------------------------

etc.), and/or the fees and costs of the Administrator and the Arbitrators.  Each
party shall fully perform and satisfy the arbitration award within fifteen (15)
days of the service of the award.  By agreeing to this arbitration provision,
the Parties understand that they may be waiving certain rights and protections
which may otherwise be available if a Claim between the parties were determined
by litigation in court, including, without limitation, the right to seek or
obtain certain types of damages precluded by this Section 5.07, the right to a
jury trial, certain rights of appeal, and a right to invoke formal rules of
procedure and evidence.  Notwithstanding the foregoing, either Party, at its
option, may commence a court proceeding to seek a provisional remedy, such as a
restraining order, attachment, injunction or similar non-monetary remedy. The
prevailing party in such court proceeding shall be entitled to reimbursement for
its reasonable attorney fees and all costs relating to such proceeding.




5.08.

General Provisions.

 

(a)

Expenses.  Except as otherwise provided herein, Lannister Holdings, Inc., shall
be responsible for the payment for any of the Corporations expenses incurred in
connection with the execution or implementation of this Share Exchange Agreement
and the consummation of the transactions contemplated hereby and thereby,
including, without limitation, expenses related to due diligence, attorney’s
fees, CPA or other financial professional fees, the completion of Audited
Financials, the issuance of Corporation shares and the associated expenses
thereof, and any other expenses incurred to perfect this Share Exchange
Agreement.




(b)

Third Party Beneficiaries. Except as expressly provided in this Agreement, the
terms and provisions of this Agreement are intended solely for the benefit of
each Party hereto and its respective successors and assigns, and it is not the
intention of the Parties to confer third party beneficiary rights upon any other
person or entity.




(c)

Waiver. No Party shall be deemed to have waived any right which such Party has
under this Agreement, unless this Agreement expressly provides a period of time
within which such right may be exercised and such time period has expired, or
unless such Party has expressly waived the same in writing or unless this
Agreement specifies that a waiver shall be deemed to have occurred.  Any failure
on the part of any Party hereto to comply with any of its obligations,
agreements or conditions hereunder may be waived in writing by the Party to whom
such compliance is owed.  The waiver by either Party of a right, claim, default,
by the other Party shall not be deemed a waiver of any other right, claim or
default or any subsequent default of the same kind.




(d)

Notices. Any notices, demands or other communications required or permitted to
be given by any provision of this Agreement or which any Party may desire to
give the other shall be given in writing, delivered personally or sent by
certified mail, postage pre-paid, facsimile, or by Federal Express or similar
generally recognized delivery service regularly providing proof of delivery,
addressed to a Party, at the addresses set forth below, or to such other address
as said Party may hereafter or from time to time designate by written notice to
the other Party.











Share Exchange Agreement by and between No Borders, Inc., and Lannister
Holdings, Inc.

14/16




--------------------------------------------------------------------------------



Section 5.09.  

Conformity to Securities Laws. The Parties acknowledge that this Share Exchange
Agreement is intended to conform to the extent necessary with all provisions and
any and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, and state securities laws and regulations, as applicable.
Notwithstanding anything herein to the contrary, the Share Exchange Agreement
shall be consummated only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, this Agreement shall be
deemed amended to the extent necessary to conform to such laws, rules and
regulations.




Section 5.10.  

Timing. Time is of the essence of this Share Exchange Agreement and each party
hereto agrees and covenants to use their reasonably best efforts to complete the
transactions contemplated hereby in a timely manner.




Section 5.11.

Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that the
transactions completed hereby are fulfilled to the extent possible.




Section 5.12.

Assignment.  This Share Exchange Agreement may not be assigned by any party
hereto without the prior written consent of all parties to this Share Exchange
Agreement.




Section 5.13.

Execution in Counterparts. This Share Exchange Agreement may be executed in
several counterparts, each of which will be deemed to be an original and all of
which will together constitute one and the same instrument.




Section 5.14.

Headings. The headings in this Agreement are inserted only as a matter of
convenience, and in no way define, limit, extend or interpret the scope of this
Agreement or of any particular paragraph.




Section 5.15.

Notices. Any notices, demands or other communications required or permitted to
be given by any provision of this Agreement or which any Party may desire to
give the other shall be given in writing, delivered personally or sent by
certified mail, postage pre-paid, facsimile, or by Federal Express or similar
generally recognized delivery service regularly providing proof of delivery,
addressed to a Party, at the addresses set forth below, or to such other address
as said Party may hereafter or from time to time designate by written notice to
the other Party.




Section 5.16.

Waiver. No Party shall be deemed to have waived any right which such Party has
under this Agreement, unless this Agreement expressly provides a period of time
within which such right may be exercised and such time period has expired, or
unless such Party has expressly waived the same in writing or unless this
Agreement specifies that a waiver shall be deemed to








Share Exchange Agreement by and between No Borders, Inc., and Lannister
Holdings, Inc.

15/16




--------------------------------------------------------------------------------

have occurred.  Any failure on the part of any Party hereto to comply with any
of its obligations, agreements or conditions hereunder may be waived in writing
by the Party to whom such compliance is owed.  The waiver by either Party of a
right, claim, default, by the other Party shall not be deemed a waiver of any
other right, claim or default or any subsequent default of the same kind.




Section 5.17.

Nature and Survival of Representations. There are no representations, warranties
and covenants made by any of the Parties except as expressly provided herein.
 All representations and warranties and covenants made by any Party in this
Agreement shall survive this Agreement and any other document, instrument or
agreement executed and delivered pursuant to this Agreement and shall not merge
therein and shall continue in full force and effect.  The Parties specifically
intend that the statutory statutes of limitations applicable to each of the
representations and warranties be superseded and replaced by the foregoing
periods.




Section 5.18.

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Nevada without regard to principles of conflicts
of law.




IN WITNESS WHEREOF the parties hereto have set their hand and seal as of the day
and year first above written.




No Borders, Inc.




Date: March 14, 2018

By:_/s/ Joseph Snyder_________________

                                     Joseph Snyder   Title: President, CEO




Lannister Holdings, Inc.




Date: March 14, 2018

By:/s/ Joseph Snyder__________________

Joseph Snyder   Title: President, CEO







LANNISTER Shareholders as listed on Exhibit A,




/s/ Joseph Snyder

Joseph Snyder

240,000 Shares – 24% Shareholder

 /s/ Christopher Brown

 Christopher Brown

240,000 Shares – 24% Shareholder

Date: March 14, 2018

 Date: March 14, 2018




/s/ Cynthia Tanabe

Cynthia Tanabe

240,000 Shares – 24% Shareholder




/s/ Kyle Kummerle

Kyle Kummerle

75,000 Shares – 7.5% Shareholder

Date: March 14, 2018

Date: March 14, 2018




/s/ BVMH Enterprises, LLC

BVMH Enterprises, LLC

130,000 Shares – 13% Shareholder




/s/ Glenn Suydam

Glenn Clyde Suydam

75,000 Shares – 7.5% Shareholder

Date: March 14, 2018

Date: March 14, 2018








Share Exchange Agreement by and between No Borders, Inc., and Lannister
Holdings, Inc.

16/16




--------------------------------------------------------------------------------




EXHIBIT A




LANNISTER HOLDINGS SHAREHOLDERS




AND




SHARE EXCHANGE CALCULATIONS




AFTER

SHARE EXCHANGE AGREEMENT













Name

Shares of Lannister Holdings, Inc.

Shares of No Borders, Inc.

Joseph Snyder

240,000

4,800,000

Christopher Brown

240,000

4,800,000

Cynthia Tanabe

240,000

4,800,000

Kyle Kummerle

75,000

1,500,000

BVMH Enterprises, LLC

130,000

2,600,000

Glenn Clyde Suydam

75,000

1,500,000











Exhibit A





